DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7) in the reply filed on 1/7/2022 is acknowledged.  The traversal is on the ground(s) that a search of additional group II would not be an undue burden on the USPTO.  This is not found persuasive because Applicant has not provided evidence of undue search burden and merely states that there would be none.  As discussed in the restriction requirement, the inventions require a different field of search and each invention has acquired a separate status in the art.  A search of group I does not necessarily provide art that is relevant to the invention of group II.  In particular, a search of the vector system of claims 1-7 does not necessarily provide art disclosing/teaching a treatment method or an ocular treatment method because vast majority of the CRISPR/Cas9 work is done in vitro.  The composition of group I does not require the therapeutic elements of group II and thus does not guarantee relevant art applicable to the method.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/7/2022.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) AND 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang (US2014/0357530 A1 Pub Date:12/4/2014; effectively filed:12/12/2012).
Regarding claim 1, Zhang discloses Cas9 and one or more guide RNA can be delivered using adeno associated virus (AAV).  See [0148].  Zhang discloses a single viral vector comprising one or more expression cassettes, (i) promoter-Cas9 coding nucleic acid-terminator; (ii) promoter-gRNA1-terminator; (iii) promoter-gRNA2-terminator; (iv) promoter-gRNA(N)-terminator ([0160]-[0166]).  Zhang also discloses a 
Regarding claim 2, Zhang discloses to mediate homology-directed repair, in addition to the single and double virus vector approaches described above, an additional vector is used to deliver a homology-direct repair template ([00173]).  Thus, Zhang expressly discloses the limitations of the claimed third vector.
Regarding claim 3, Zhang discloses a single vector comprising nucleic acid sequences encoding both the Cas9 and gRNA as discussed above.  Thus, Zhang expressly discloses the limitations of claim 3.
Regarding claim 4, Zhang discloses a second or third AAV vector comprising homology-directed repair template as discussed above.  Thus, Zhang discloses the limitations of claim 4.
Regarding claim 5, Zhang discloses variant comprising a 5’ AAV ITR; short promoter/enhancer, Cas9 coding nucleotide sequence, short poly-A sequence and a 3’AAV ITR ([0124]-[0125]; Fig 37 and 38).  Zhang further teaches that the term nucleotide sequence (as used for the Cas9 coding nucleotide sequence) is intended to include cDNA ([0235]).  Thus, Zhang expressly discloses the limitations of claim 5.

Regarding claim 7, Zhang discloses cloning a repair template into AAV vector comprising a gene construct operably linked to with or without a regulatory sequence, such as a promoter ([00173]; [00591]; [0595]).  Zhang does not expressly disclose/teach that the repair template also comprises AAV 5’ and 3’ ITRs.  However, Zhang does disclose/teach AAV vectors used in gene therapy typically only possess ITR sequences from the AAV genome which are required for packaging and integration into the host genome ([0311]).  As such, an artisan of ordinary skill in the art would recognize that an AAV vector comprising the repair template sequence in Zhang would need to also have 5’ and 3’ ITR to allow for proper production of the AAV vector and also for promoting integration into the cell genome.  Thus, Zhang expressly or implicitly discloses/teaches all of the required limitations of claim 7.
Further, regarding claims 6 and 7, the claim 6 recites, in the alternative, a gRNA for the recited intended use “specific for a target gene involved in ocular development or function”.  Claim 7 recites the donor nucleic acid sequence comprising a sequence for the intended use of “correcting or replacing a gene involved in ocular development or function”.  These are intended use that do not specify any specific sequences for the gRNA or the donor sequences.  As such, any recitation of using the gRNA, Cas9 and donor template sequence for treating an ocular condition meets these limitations.  Zhang discloses multiple ocular conditions with the present system including but not limited to Optic Atrophy Type 1 (]0413]).
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reyon (US 11,028,394 B2 effectively filed:4/9/2014).
Regarding claim 1, Reyon discloses a first AAV vector comprising a sequence encoding a Cas9 molecule and a second AAV vector comprising a sequence encoding a gRNA molecule comprising a targeting domain complementary to the CFTA gene or SCNN1A gene (col 23, lines 16-45).  Thus, Reyon expressly discloses all of the limitations of the claim.
Regarding claim 2, Reyon discloses a template nucleic may also present in a third AAV vector or on the same AAV vector comprising a sequence encoding the Cas9 molecule and the gRNA molecule (col 24, lines 35-45).  Thus, Reyon expressly discloses all of the limitations of claim 2.
Regarding claim 3, Reyon discloses an AAV vector comprising a sequence encoding a Cas9 molecule, a sequence encoding a gRNA molecule comprising a 
Regarding claim 4, Reyon discloses a second vector comprising a donor nucleic acid sequence for correction or replacement of a target gene as discussed above.  Thus Reyon expressly discloses all of the limitations of claim 4.
Regarding claims 5-7, Reyon discloses in some embodiments, the Cas9- and/or gRNA-encoding DNA is delivered by a vector (e.g., viral vector/virus or plasmid). In some embodiments the donor nucleic acid is delivered by a vector (e.g., a viral vector/virus or plasmid).  One or more regulatory/control elements, e.g., a promoter, an enhancer, an intron, a polyadenylation signal, a Kozak consensus sequence, internal ribosome entry sites (IRES), a 2A sequence, and splice acceptor or donor can be included in the vectors. In some embodiments, the promoter is recognized by RNA polymerase II (e.g., a CMV promoter). In other embodiments, the promoter is recognized by RNA polymerase III (e.g., a U6 promoter). In some embodiments, the promoter is a regulated promoter (e.g., inducible promoter). In other embodiments, the promoter is a constitutive promoter. In some embodiments, the promoter is a tissue specific promoter. In some embodiments, the promoter is a viral promoter. In other embodiments, the promoter is a non-viral promoter (paragraph bridging col 1981 and 1982 as well as col 182, lines 6-19).  These disclosures encompass wherein the first, second, and third AAV vectors comprising 5’ and 3’ ITR, promoters and optionally enhancers, suffer or filler nucleic acids, 5’ splice acceptor site, and polyadenylation signals as claimed in claims 5-7. 
In conclusion, the prior art of Reyon anticipates the claims because Reyon expressly discloses all of the required limitations of the claims.

Examiner’s Comment
Multiple prior art references could have been applied as art to reject the claims.  However, the above two are representative and most comprehensive.  Other relevant prior art includes, but is not limited to, US2018/0201951; US2018/0250424; US2018/0112213; US2017/0314015; US2017/0073674; US2016/0281111; and US2015/0252358.

No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632